Hill, J.
The Diamond Hill Gin Company sued Swift & Company on an account for $707 worth of cottonseed which they alleged they had sold to the defendants through one Dock Carr, agent of the defendants. The evidence failed to show that Dock Carr was a general agent of the defendants. If there were circumstances that might have authorized the inference that he was a special agent for the purpose of buying and shipping cottonseed to the defendants, the evidence clearly and indisputably proved that his agency for this purpose was limited to the purchase of cottonseed, and in every instance to paying for it with » cash furnished to him for this purpose by the defendants, and there is no circumstance indicating that he was ever authorized to purchase cottonseed on their credit. Where one deals with a special agent he must do so at his peril and must ascertain for himself the scope and extent of the agent’s authority to bind the principal. All the evidence in the record shows that a verdict for the defendants was the only one that could legally be found, and the trial court did not err in directing such a verdict. Americus Oil Co. v. Gurr, 114 Ga. 624 (40 S. E. 780); Chapman v. Americus Oil Co., 117 Ga. 881 (45 S. E. 268); McCandless v. Inland Acid Co., 115 Ga. 968 (42 S. E. 449).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.